PER CURIAM
The state petitions for reconsideration of our opinion, in which we concluded that the trial court committed plain error in imposing departure sentences based on facts that defendant did not admit and that were not found by a jury. State v. Weiss, 203 Or App 467, 124 P3d 1293 (2005). In the meantime, however, defendant has completed the sentences that were imposed by the trial court, including his term of post-prison supervision. Defendant suggests that the case therefore has become moot. The state has not contested that conclusion, and we agree with it. Defendant’s arguments on appeal relate solely to his sentences. Because he has already served those sentences, no practical effect on or concerning the rights of the parties would flow from the outcome of this case. See Brumnett v. PSRB, 315 Or 402, 406, 848 P2d 1194 (1993) (“Cases * * * in which a court’s decision no longer will have a practical effect on or concerning the rights of the parties, will be dismissed as moot.”).
Motion for relief from default granted; reconsideration allowed; former disposition withdrawn; appeal dismissed as moot.